                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO
                           JUDGE CHRISTINE M. ARGUELLO


Criminal Action No. 18-cr-00202-CMA-GPG-02

UNITED STATES OF AMERICA,

         Plaintiff,

v.

2. ANGELA SCHMID,

         Defendant.


     ORDER DENYING OPPOSED MOTION FOR ENDS OF JUSTICE CONTINUANCE


         This matter is before the Court on Angela Schmid’s Opposed Motion for an Ends

of Justice Continuance, wherein Ms. Schmid requests a three-month continuance of the

bench trial in this matter. (Doc. # 445.) After complete review of the Motion, the case

file, and the factors enumerated in 18 U.S.C. § 3161(h)(7)(B), it is ORDERED that

Angela Schmid’s Opposed Motion for an Ends of Justice Continuance is DENIED.

         FACTORS CONSIDERED:

     •   The instant case has been pending since April 24, 2018.

     •   Ms. Schmid filed the instant Motion three weeks before trial in this matter. The

         Court has already issued subpoenas for numerous witnesses to testify at trial

         upon motion of both the Government and Ms. Schmid.

     •   Ms. Schmid has previously opposed motions for ends of justice continuances,

         has invoked her speedy trial rights, and has objected to any further delay of this

         case. See, e.g., (Doc. # 358-1).
                                              1
   •   Ms. Schmid is the only defendant who will be tried in this case, and her case is

       not so unusual or complex that it is unreasonable to expect her to adequately

       prepare for trial in the three years this case has been pending. See 18 U.S.C. §

       3161(h)(7)(B)(ii).

   •   Ms. Schmid requests a three-month continuance for the express purpose of

       holding a pretrial evidentiary hearing. However, this Court has previously

       explained to Ms. Schmid that the deadline for pre-trial motions has long passed.

       See, e.g., (Doc. # 355) (“The Court notes that the Motions Deadline has passed

       and no further pretrial motions will be allowed absent a request supported by

       good cause.”); (Doc. # 360 at 2) (restating that “no further pretrial motions will be

       allowed absent a request supported by good cause.” (emphasis omitted)). The

       Court has also cautioned Ms. Schmid that her “[p]ro se status does not entitle

       [her] to an application of different rules.” See Bergerud v. Falk, No. 14-CV-02728-

       MSK, 2015 WL 5770946, at *4 (D. Colo. Oct. 2, 2015) (applying principle in

       habeas context) (citing Montoya v. Chao, 296 F.3d 952, 957 (10th Cir. 2002)).

       Ms. Schmid has not established good cause for filing further pretrial motions, so

       her request to do so is denied.

       For the foregoing reasons, Angela Schmid’s Opposed Motion for an Ends of

Justice Continuance (Doc. # 445) is DENIED.

       DATED: July 6, 2021

                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge
                                             2
